 

Exhibit 10.1

 



RETIREMENT Agreement

This Retirement Agreement (this “Agreement”) is entered by and between William
C. Erbey (“Executive”), Ocwen Financial Corporation, a Florida corporation
(“Ocwen”), and Ocwen Mortgage Servicing, Inc., a corporation organized under the
laws of the United States Virgin Islands and a subsidiary of Ocwen (“OMS,” and
together with Executive and Ocwen, the “Parties”) on this 16th day of January,
2015 (the “Effective Date”).

WHEREAS, Executive is currently the Executive Chairman of Ocwen and is employed
by OMS;

WHEREAS, Executive was a founder of Ocwen and has served Ocwen and its
predecessors for more than 30 years;

WHEREAS, the Parties desire to enter into this Agreement on the terms and
conditions set forth below to, among other items set forth below, provide for
Executive’s retirement effective January 16, 2015 (the “Retirement Date”) and
the transition of Executive’s position.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged, the Parties agree as follows:

1.               Retirement. Executive hereby irrevocably resigns as Ocwen’s
Executive Chairman, as an employee of OMS, and as an officer, employee,
director, member, manager and in any other position Executive serves with Ocwen
and each of its Affiliates (as such term is defined below) effective on the
Retirement Date. Executive also hereby irrevocably resigns, effective on the
Retirement Date, as a trustee, member of any administrative committee, and in
any other capacity under or with respect to any benefit plan sponsored or
maintained by Ocwen or any of its Affiliates. Executive also hereby irrevocably
agrees to take all actions necessary to resign, not later than on the Retirement
Date and in accordance with that certain Consent Order Pursuant to New York
Banking Law § 44 dated December 19, 2014 to which Ocwen and The New York State
Department of Financial Services are parties (the “Consent Order”), from his
position as Chairman and as a member of the board of directors of each of the
following entities: Altisource Portfolio Solutions, S.A., Altisource Residential
Corporation, Altisource Asset Management Corporation, and Home Loan Servicing
Solutions Ltd (collectively, the “Related Companies”). Executive further agrees
that he will have no directorial, management, oversight, consulting, or any
other role at Ocwen or any Related Company, or at any of Ocwen’s or any of the
Related Companies’ affiliates or subsidiaries as of the Retirement Date that
would violate paragraph 57 of the Consent Order.

(a)                Executive agrees that he has been paid all compensation and
benefits due from Ocwen and each of its Affiliates (including, but not limited
to, salary, bonus, incentive, share of promote, and other wages), except as
otherwise expressly provided in this Agreement. Executive agrees that all
payments due to Executive from Ocwen or any of its Affiliates after the
Retirement Date (other than payments Executive may be entitled to as a
stockholder of Ocwen) shall be determined under this Agreement.

1

 



(b)               Executive’s current base salary and current participation in
Ocwen’s health and welfare benefit plans will continue through Executive’s
Retirement Date. On or promptly after the Retirement Date, OMS will pay
Executive his accrued and unpaid base salary, and accrued and unused vacation
pay (totaling 168 hours), through the Retirement Date. Executive will not be
eligible for any additional equity or incentive-based compensation, except as
expressly provided below in this Section 1. Executive’s vested benefits (if any)
under the 401(k) retirement plan maintained by Ocwen or OMS, as the case may be,
in which Executive participates will be paid in accordance with the terms and
conditions of such plan.

(c)                OMS will consider Executive for an annual bonus for fiscal
2014, determined and paid as though Executive’s employment by OMS had continued
through the payment date of such bonus and determined by OMS in a manner
consistent with its determination of bonuses for 2014 for its other senior
executives.

(d)               Executive currently holds stock options granted by Ocwen to
purchase, in the aggregate, 3,572,626 shares of Ocwen common stock
(collectively, the “Stock Options”). The current number of shares subject to,
per share exercise price and expiration date of, the Stock Options are as
follows:



Current No. Current Exercise Year   of Shares Price/Sh. of Grant Expiration Date
        69,805 $5.80844 2006 March 8, 2016 102,821 $7.15812 2007 May 10, 2017
2,400,000 $4.82028 2008 July 14, 2018 1,000,000 $24.38 2012 August 21, 2022



 

The Stock Options granted before 2012 will be fully vested and exercisable on
the Retirement Date. 750,000 of the Stock Options granted in 2012 will be fully
vested and exercisable on the Retirement Date, and the remaining 250,000 will
become vested and exercisable on their scheduled vesting dates (125,000 on
August 21, 2015 and 125,000 on August 21, 2016) as though Executive’s employment
had not terminated. Once a Stock Option is vested and exercisable, Executive
will have the full applicable term of the Stock Option (ending on the applicable
Expiration Date noted above, and in each case subject to Ocwen’s ability to
terminate or settle such Stock Option before the applicable Expiration Date in
connection with a change in control or similar event pursuant to the applicable
stock option agreement and Ocwen’s 2007 Equity Incentive Plan) to exercise such
Stock Option. All of the other terms and conditions of the Stock Options, as set
forth in the applicable stock option agreement evidencing such Stock Option and
as set forth in Ocwen’s 2007 Equity Incentive Plan, as amended from time to
time, continue in effect.

2

 



(e)                Executive currently owns 100 shares of OMS Class A Preferred
Stock (the “Preferred Stock”). OMS will declare a 2015 dividend of $725,000
(representing $7,250 per share of Preferred Stock) in the first quarter of 2015
which will be paid in the ordinary course as though Executive’s employment by
OMS had continued through the applicable dividend payment date, except to the
extent such dividend is prohibited by applicable law (any such dividend paid on
the Preferred Stock in 2015, the “2015 Dividend”). OMS agrees that it will not
redeem such Preferred Stock until the date the 2015 Dividend is paid on such
Preferred Stock (after giving effect to such dividend payment). On a redemption
of the Preferred Stock by OMS, OMS will pay Executive $1.00 per share of
Preferred Stock so redeemed, and Executive will have no other right with respect
thereto or in respect thereof. Executive agrees to reasonably cooperate with
OMS, and to execute such other documents that OMS may reasonably request to
transfer the Preferred Stock to OMS, with respect to any such redemption of the
Preferred Stock. All of the other terms and conditions of the OMS 2013 Preferred
Stock Plan, as amended from time to time, continue in effect.

(f)                 OMS will pay Executive, on or within ten (10) business days
following January 31, 2015, a cash severance payment equal to SEVEN HUNDRED AND
TWENTY FIVE THOUSAND DOLLARS ($725,000.00), subject to applicable withholdings
and deductions (the “Lump Sum Severance Payment”).

(g)                OMS will pay Executive, on or within ten (10) business days
following January 31, 2015, a cash payment in lieu of any relocation benefits
equal to FOUR HUNDRED AND SEVENTY FIVE THOUSAND DOLLARS ($475,000.00), subject
to applicable withholdings and deductions (the “Lump Sum Relocation Payment”).

(h)                Executive will submit to OMS, not later than January 31,
2015, any business expenses Executive has incurred on or before the Retirement
Date in performing his duties for Ocwen and any of its Affiliates that have not
yet been reimbursed for reimbursement in accordance with (and subject to) OMS’s
usual expense reimbursement policies.

(i)                 Following the Retirement Date and except as otherwise
provided in Section 1(j) below, Executive will no longer be eligible to
participate in the benefit plans and programs of Ocwen or any of its Affiliates,
provided that this Agreement does not impact any of Executive’s rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 or similar state law
(“COBRA”).

(j)                 Ocwen and OMS agree to provide continued coverage to
Executive (and his eligible spouse) under a medical plan maintained by them (or
one of them, as the case may be) to the same extent and on the same terms as
though Executive continued to be an executive officer of Ocwen or OMS and in
accordance with the terms and conditions of the applicable plan(s) as in effect
from time to time (“Continued Medical Coverage”); provided that (i) such
obligation shall end on the earlier of (A) the later of the date when Executive
dies or Executive’s wife dies or (B) when Ocwen and OMS cease to offer such
coverage to the other former executives (and their dependents) to whom continued
post-retirement medical coverage is currently provided (other than as a result
of such persons’ deaths), (ii) any applicable insurer(s) for such plans consent
to such continued coverage (it being understood that Ocwen and OMS will use
their reasonable best efforts to obtain such consent), (iii) such coverage can
be provided in accordance with all laws, rules and regulations applicable to
Ocwen and its Affiliates and such plan(s), (iv) such coverage does not result in
any material negative tax or other regulatory consequences for Ocwen or any of
its Affiliates, any such plan(s), or any other participants in any such plan(s),
(v) such coverage does not result in any added cost to Ocwen or any of its
Affiliates (beyond the cost that would be incurred for covering one additional
active employee of Ocwen or OMS, and his or her eligible spouse, in such
plan(s)), and (vi) Executive pays the standard costs that apply to an active
employee for such coverage.

3

 



(k)                Executive is not eligible for severance benefits under any
severance plan, policy or arrangement of, or agreement with, Ocwen or any of its
Affiliates.

(l)                 Executive agrees that he holds no equity or derivative
equity interest in, has no right with respect to any such interest in, has no
right to any promote or other incentive in or with respect to, and otherwise has
no investment or right to make any investment in or with respect to Ocwen or any
of its Affiliates or any of their respective investments, except for his
then-existing ownership of Ocwen common stock, his Stock Options as referenced
above, and his Preferred Stock as referenced above.

(m)               Executive waives any right or claim to reinstatement as an
employee of Ocwen or any of its Affiliates after the Retirement Date.

(n)                In the event it is determined in a final and unappealable
order or judgment by a court of competent jurisdiction that Executive, while
employed by, or an officer or director of, Ocwen or any of its Affiliates,
engaged in a felony (other than a traffic violation) or breached his duty of
loyalty (other than unintentionally) to Ocwen or any of its Affiliates,
Executive agrees to promptly repay to OMS, upon demand by Ocwen’s Board of
Directors, the Lump Sum Severance Payment, the Lump Sum Relocation Payment and
any 2015 Dividend (in each case net of applicable taxes and any tax
withholding). In addition, in the event of any such determination, and
notwithstanding anything above to the contrary in this Section 1 or in Section 7
below, Ocwen may terminate any then-outstanding Stock Options, may terminate any
Continued Medical Coverage, and shall have no obligation thereafter under
Section 7. The foregoing provisions of this paragraph do not limit any other
right or remedy available to Ocwen or any of its Affiliates in the
circumstances.

As used in this Agreement: (i) the term “Affiliate” means a person that directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, Ocwen (including, without limitation, OMS);
(ii) the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a person; and (iii) the term
“person” shall be construed broadly and includes, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof. For the avoidance of doubt, none of the Related Companies
is an Affiliate of Ocwen.

4

 



2.               General Release by Executive. Executive on his own behalf and
on behalf of his descendants, dependents, heirs, executors, administrators,
assigns and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue Ocwen or
any of its Affiliates, past and present, and each of them, as well as its and
their assignees, successors, directors, officers, stockholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
Executive’s employment with Ocwen or any of its Affiliates or the termination
thereof, including without limiting the generality of the foregoing, any claim
for severance pay, profit sharing, bonus or similar benefit, pension,
retirement, life insurance, health or medical insurance or any other fringe
benefit, or disability, or any other employment-related claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the Effective Date, including, without limiting
the generality of the foregoing, any claim under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Family and Medical Leave
Act, or any other employment-related federal, state or local law, regulation,
ordinance, constitution or common law (collectively, the “Released Claims”);
provided, however, that the foregoing release and covenant does not apply to any
obligation of Ocwen or any of its Affiliates to Executive pursuant to any of the
following: (1) any right to indemnification and advancement of expenses that
Executive may have pursuant to applicable law and the bylaws, charter or similar
governing document of Ocwen or any of its Affiliates with respect to any loss,
damages or expenses (including but not limited to attorneys’ fees to the extent
otherwise provided) that Executive may in the future incur with respect to his
service as an employee, officer or director of Ocwen or any of its Affiliates
(“Indemnification Right”); (2) with respect to any rights that Executive may
have to insurance coverage for such losses, damages or expenses under any
directors and officers liability insurance policy of Ocwen or any of its
Affiliates; (3) any rights to continued medical and dental coverage that
Executive may have under COBRA; or (4) any claim arising under this Agreement
(or under any agreements or arrangement expressly preserved by this Agreement as
to a payment, benefit or right expressly preserved by this Agreement). In
addition, for the avoidance of doubt, this release does not cover any claims,
agreements, obligations, demands and causes of action arising out of or in any
way connected with Executive’s rights as a stockholder of Ocwen or any Released
Claim that cannot be so released as a matter of applicable law. Notwithstanding
anything to the contrary herein, nothing in this Agreement prohibits Executive
from filing a charge with or participating in an investigation conducted by any
state or federal government agencies. Executive does waive, however, the right
to receive any monetary or other recovery, should any agency or any other person
pursue any claims on Executive’s behalf arising out of any Released Claim.
Executive acknowledges and agrees that he has received any and all leave and
other benefits that he has been and is entitled to pursuant to the Family and
Medical Leave Act of 1993.

3.               Waiver of Unknown Claims. It is the intention of Executive in
executing this Agreement that the same shall be effective as a bar to each and
every Released Claim hereinabove specified. Executive acknowledges that he may
hereafter discover claims or facts in addition to or different from those which
Executive now knows or believes to exist with respect to Executive’s employment
with Ocwen or any of its Affiliates or the termination thereof and which, if
known or suspected at the time of executing this Agreement, may have materially
affected this settlement. Nevertheless, Executive hereby waives any right, claim
or cause of action that might arise as a result of such different or additional
claims or facts.

5

 



4.               ADEA Waiver. Executive expressly acknowledges and agrees that
by entering into this Agreement, he is waiving any and all rights or claims that
he may have arising under the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”), which have arisen on or before the Effective Date.
Executive further expressly acknowledges and agrees that:

(a)                In return for this Agreement, he will receive consideration
beyond that which he was already entitled to receive before executing this
Agreement;

(b)                He is hereby advised in writing by this Agreement to consult
with an attorney before signing this Agreement;

(c)                He was given a copy of this Agreement on January 16, 2015,
and informed that he had twenty-one (21) days within which to consider this
Agreement and that if he wished to execute this Agreement prior to the
expiration of such 21-day period, he should execute the Acknowledgement and
Waiver attached hereto as Exhibit A;

(d)                Nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law;
and

(e)                He was informed that he had seven (7) days following the date
of execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by Ocwen during the
seven-day revocation period. In the event that Executive exercises this
revocation right, neither Ocwen nor Executive will have any obligation under
this Agreement. Any notice of revocation should be sent by Executive in writing
to Ocwen to the address set forth below so that it is received within the
seven-day period following execution of this Agreement by Executive.

Ocwen Financial Corporation
1000 Abernathy Road NE, Suite 210 

Atlanta, Georgia 30328

Attention: General Counsel

 

with a copy to:

 

O’Melveny & Myers LLP

610 Newport Center Drive, 17th Floor
Newport Beach, California 92660

Attn: Jeffrey W. Walbridge, Esq.

5.               No Transferred Claims. Executive warrants and represents that
he has not heretofore assigned or transferred to any person not a party to this
Agreement any Released Claim or any part or portion thereof.

6

 



6.               Office; Return of Property. Executive agrees that, on or before
the Retirement Date, he will vacate his office provided by Ocwen in St. Croix,
U.S. Virgin Islands, and that, on or before January 31, 2015, he will return to
Ocwen any and all property of Ocwen or any of its Affiliates that he was
provided or otherwise has in his possession (except that company cars may
continue to be used by Executive until he is able to procure replacements, which
will occur as soon as practicable and in all events not later than February 28,
2015). If Executive later discovers that any such property is in his possession,
Executive agrees that he will promptly return it to Ocwen. If any personal
property of Executive remains in Ocwen’s office in St. Croix, U.S. Virgin
Islands, after the Retirement Date, Ocwen will promptly return such property to
Executive (with Executive to reimburse Ocwen for any material costs in doing
so).

7.               Registration Rights.

(a)                So long as Ocwen is eligible to use a registration statement
on SEC Form S-3, at Executive’s request, Ocwen will use its commercially
reasonable efforts to file as soon as practicable after its receipt of
Executive’s request a registration statement on Form S-3 (or supplements or
amendments as necessary) registering the resale of up to all of Executive’s
shares of Ocwen common stock then owned by Executive (but no shares acquired by
Executive after the Effective Date other than pursuant to the exercise of Stock
Options), and will file prospectus supplements thereunder relating to up to two
offerings of common stock by Executive. Any such request by Executive must be in
writing to Ocwen and may not be made before August 1, 2015. Ocwen’s obligations
pursuant to the preceding provisions of this paragraph shall end on August 1,
2019. Ocwen will use its commercially reasonable efforts to maintain the
effectiveness of any such registration statement(s) for so long as Executive
holds shares registered thereunder, but in no event will Ocwen have any such
obligation after the second anniversary of the initial effectiveness of the
registration statement.

(b)               Ocwen shall have the right to delay the filing of any
registration statement under this Section 7 or suspend its use for a period or
periods not to exceed 90 days in any 12-month period; provided that the time
periods specified in Section 7(a) will be extended by the amount of time that
such delay or suspension is in effect. Executive must provide duly completed and
executed questionnaires, powers of attorney and other documents reasonably
required by Ocwen in order for Ocwen to include Executive as a selling
stockholder in any such registration statement. Ocwen will pay all SEC fees and
other expenses in connection with the preparation and filing of the registration
statement, but Ocwen shall have no obligation to pay (and Executive will be
responsible for) Executive’s expenses relating to any offering or sale of shares
of common stock by Executive under the registration statement, including
Executive’s brokerage commissions, underwriting commissions and transfer taxes.
Ocwen shall have no obligation to participate in any underwritten offering or
provide legal opinions (other than any legal opinions required to be attached as
an exhibit to the registration statement and which Ocwen is reasonably able to
provide), comfort letters or indemnification agreements with respect to any sale
under the registration statement.

(c)                The registration rights granted to Executive under paragraphs
(a) and (b) may not be assigned or transferred.

7

 



8.               Protective Covenants.

(a)                Confidential Information; Inventions.

                     i.                        Executive shall not disclose or
use at any time, either during the period of his employment with Ocwen and its
Affiliates or at any time thereafter, any Confidential Information (as defined
below) of which Executive is or becomes aware, whether or not such information
is developed by him. Executive will take all reasonably appropriate steps to
safeguard Confidential Information in his possession and to protect it against
disclosure, misuse, espionage, loss and theft. Notwithstanding the foregoing,
Executive may disclose Confidential Information as required by applicable law
(including, but not limited to, truthfully responding to a lawful and valid
subpoena or other legal process) or pursuant to any investigation by a
regulatory authority with jurisdiction over Ocwen or OMS, but, to the extent
legally permitted, shall give Ocwen the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to Ocwen and
its counsel the documents and other information sought, and shall assist Ocwen
and such counsel in resisting or otherwise responding to such process in
accordance with Section 8(e) below.

                    ii.                        As used in this Agreement, the
term “Confidential Information” means confidential information obtained by
Executive while employed by Ocwen or OMS or their predecessors concerning their
business affairs. Confidential Information will not include any information that
(A) has been published (other than a disclosure by Executive in breach of this
Agreement) in a form generally available to the public prior to the date
Executive proposes to disclose or use such information, (B) has been made
available to Executive on a non-confidential basis, if the source of the
information was not reasonably known to Executive to be bound by a duty of
confidentiality after due inquiry or (C) that is independently developed by
Executive without reference to any Confidential Information of which Executive
was aware during his employment by Ocwen or any of its Affiliates.

(b)               Restriction on Competition. Executive agrees that if Executive
were to become employed by, or substantially involved in, the business of a
competitor of Ocwen or any of its Affiliates during the twenty-four (24) month
period following the Retirement Date, it would be very difficult for Executive
not to rely on or use Ocwen’s and its Affiliates’ trade secrets and confidential
information. Thus, to avoid the inevitable disclosure of Ocwen’s and its
Affiliates’ trade secrets and confidential information, and to protect such
trade secrets and confidential information and Ocwen’s and its Affiliates’
relationships and goodwill with customers, for a period of twenty-four (24)
months after the Retirement Date, Executive will not directly or indirectly
through any other person engage in, enter the employ of, render any services to,
have any ownership interest in, nor participate in the operation, management or
control of, any Competing Business. For purposes of this Agreement, the phrase
“directly or indirectly through any other person engage in” shall include,
without limitation, any direct or indirect ownership or profit participation
interest in such enterprise and shall include any direct or indirect
participation in such enterprise as an employee, consultant, director or
officer. For purposes of this Agreement, “Competing Business” means a person
anywhere in the continental United States and elsewhere in the world where Ocwen
and its Affiliates engage in business, or reasonably anticipate engaging in
business, on the Effective Date (the “Restricted Area”) that at any time during
Executive’s employment by Ocwen or any of its Affiliates has competed, or at any
time during the twenty-four (24) month period following the Retirement Date
competes, with Ocwen or any of its Affiliates in any business related to
mortgage servicing. Nothing herein shall prohibit Executive from (A) maintaining
or increasing his ownership interest, as a shareholder in any Related Company
(unless the Related Company engages in mortgage servicing), (B) maintaining a
passive ownership interest, as a shareholder, in any corporation (including any
Related Company) at the level in effect as of the Effective Date, or (C)
becoming a passive owner of not more than 2% of the outstanding stock of any
class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.

8

 



(c)                Non-Solicitation of Employees and Consultants. For a period
of twenty-four (24) months after the Retirement Date, Executive will not
directly or indirectly through any other person solicit, induce or encourage, or
attempt to solicit, induce or encourage, any employee or independent contractor
of Ocwen or any of its Affiliates to leave the employ or service, as applicable,
of Ocwen or such Affiliate, or become employed or engaged by any third party, or
in any way interfere with the relationship between Ocwen or any such Affiliate,
on the one hand, and any employee or independent contractor thereof, on the
other hand; provided that this Section 8(c) will not be violated by (A) general
advertising or solicitation not targeted at any employee or independent
contractor of Ocwen or any of its Affiliates, (B) Executive serving as a
reference, upon request, for any such employee or independent contractor or (C)
any such employee or independent contractor initiating the applicable
relationship with Executive. For the avoidance of doubt, nothing in this
paragraph shall in any way restrict the business or operations of the Related
Companies by virtue of Executive’s passive ownership interest in the Related
Companies.

(d)               Non-Interference with Customers. For a period of twenty-four
(24) months after the Retirement Date, Executive will not, directly or
indirectly through any other person, use any of Ocwen’s or any of its
Affiliates’ trade secrets to influence or attempt to influence customers,
vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners of Ocwen’s or any of its Affiliates to divert
their business away from Ocwen or such Affiliate, and Executive will not
otherwise use Ocwen’s or any of its Affiliates’ trade secrets to interfere with,
disrupt or attempt to disrupt the business relationships, contractual or
otherwise, between Ocwen or any of its Affiliates, on the one hand, and any of
its or their customers, suppliers, vendors, lessors, licensors, joint venturers,
associates, officers, employees, consultants, managers, partners, members or
investors, on the other hand; provided that this Section 8(d) will not be
violated by (A) general advertising or solicitation not targeted at any
customers, vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners of Ocwen or any of its Affiliates or (B) any
such persons initiating the applicable relationship with Executive. For the
avoidance of doubt, nothing in this paragraph shall in any way restrict the
business or operations of the Related Companies by virtue of Executive’s passive
ownership interest in the Related Companies.

9

 



(e)                Cooperation. Following the Retirement Date and upon the
receipt of reasonable notice from Ocwen, Executive shall reasonably cooperate
with Ocwen and its Affiliates in connection with: (a) any internal or
governmental investigation or administrative, regulatory, arbitral or judicial
proceeding involving Ocwen and any Affiliates with respect to matters relating
to Executive’s employment with, or service as a member of the board of directors
of, Ocwen or any of its Affiliates (collectively, “Litigation”); (b) any audit
of the financial statements of Ocwen or any Affiliate with respect to the period
of time when Executive was employed by or provided services to Ocwen or any
Affiliate (“Audit”); and (c) providing such other occasional advice, assistance
and consultation as Ocwen may reasonably request from time to time on matters
with which Executive was familiar and/or about which Executive acquired
knowledge, expertise and/or experience during the time that Executive was
employed by Ocwen and its Affiliates to help ensure a smooth transition of his
position; provided that such cooperation does not unreasonably interfere with
Executive’s then-current professional or personal commitments. Executive
acknowledges that such cooperation may include, but shall not be limited to,
Executive making himself available to Ocwen or any Affiliate (or their
respective attorneys or auditors) upon reasonable notice for: (i) interviews,
factual investigations, and providing declarations or affidavits that provide
truthful information in connection with any Litigation or Audit; (ii) appearing
at the request of Ocwen or any Affiliate to give testimony without requiring
service of a subpoena or other legal process; (iii) volunteering to Ocwen or any
Affiliate pertinent information related to any Litigation or Audit; and (iv)
turning over to Ocwen or any Affiliate any documents relevant to any Litigation
or Audit that are or may come into Executive’s possession. Notwithstanding
anything to the contrary, Executive will have no obligation to act against his
own legal or financial interests or to forgo any constitutional rights
(including, but not limited to, in connection with any regulatory
investigation), and this Section 8(e) will not affect his Indemnification
Rights. Ocwen and OMS agree to reimburse Executive for his actual and reasonable
expenses in performing any services pursuant to this Section 8(e) that are
requested by Ocwen or OMS, provided that Executive promptly submits such
expenses for reimbursement along with reasonable and customary supporting
documentation for the same. Any such reimbursement shall be paid promptly after
receipt by Ocwen or OMS of such materials from Executive, and in all events not
later than the end of the calendar year following the calendar year in which
Executive incurred the related expenses.

(f)                 Understanding of Covenants. Executive acknowledges that, in
the course of his employment with Ocwen and/or its Affiliates and their
predecessors, he has become familiar with Ocwen’s and its Affiliates’ and their
predecessors’ trade secrets and with other confidential and proprietary
information concerning Ocwen, its Affiliates and their respective predecessors.
Executive agrees that the foregoing covenants set forth in this Section 8
(together, the “Restrictive Covenants”) are reasonable and necessary to protect
Ocwen’s and its Affiliates’ trade secrets and other confidential and proprietary
information, good will, stable workforce, and customer relations.

10

 



Without limiting the generality of Executive’s agreement in the preceding
paragraph, Executive (i) represents that he is familiar with and has carefully
considered the Restrictive Covenants, (ii) represents that he is fully aware of
his obligations hereunder, (iii) agrees to the reasonableness of the length of
time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that Ocwen and its Affiliates currently conduct business
throughout the Restricted Area, and (v) agrees that the Restrictive Covenants
will continue in effect for the applicable periods set forth above in this
Section 8 regardless of whether Executive is then entitled to receive benefits
from Ocwen or any of its Affiliates. Executive understands that the Restrictive
Covenants may limit his ability to earn a livelihood in a business similar to
the business of Ocwen and any of its Affiliates, but he nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an employee of Ocwen and any of its Affiliates and as otherwise
provided hereunder to clearly justify such restrictions which, in any event
(given his education, skills and ability), Executive does not believe would
prevent him from otherwise earning a living. Executive agrees that the
Restrictive Covenants do not confer a benefit upon Ocwen disproportionate to the
detriment of Executive.

(g)                Enforcement. Executive agrees that Executive’s services are
unique. Executive agrees that a breach by the Executive of any of the covenants
in this Section 8 would cause immediate and irreparable harm to Ocwen that would
be difficult or impossible to measure, and that damages to Ocwen for any such
injury would therefore be an inadequate remedy for any such breach. Therefore,
Executive agrees that in the event of any breach or threatened breach of any
provision of this Section 8, Ocwen shall be entitled, in addition to and without
limitation upon all other remedies Ocwen may have under this Agreement, at law
or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 8, or require Executive
to account for and pay over to Ocwen all compensation, profits, moneys,
accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of this Section 8 if and when final
judgment of a court of competent jurisdiction or arbitrator, as applicable, is
so entered against Executive, Ocwen or OMS, as applicable. Executive further
agrees that the applicable period of time he is subject to any covenant in this
Section 8 that is of limited duration following the Retirement Date, as
determined pursuant to the foregoing provisions of this Section 8, such period
of time shall be extended by the same amount of time that he is in breach of
such covenant.

(h)                The protective covenants in this Section 8 may not be
assigned or transferred by Ocwen or OMS.

11

 



9.               Miscellaneous.

(a)                Successors.

                     i.                This Agreement is personal to Ocwen, OMS
and Executive and shall not be assignable.

                    ii.                The benefits and obligations of Ocwen and
OMS under this Agreement shall, however, be binding upon and inure to the
benefit of any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
ownership of Ocwen or OMS, as the case may be, or all or substantially all of
the business or assets of Ocwen or OMS, as the case may be.

(b)               Waiver. Neither the failure nor any delay on the part of a
Party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be binding unless in writing and signed by
the Party asserted to have granted such waiver.

(c)                Modification. This Agreement may not be amended or modified
other than by a written agreement executed by Executive and by an officer (other
than Executive) of each of Ocwen and OMS.

(d)               Complete Agreement. This Agreement constitutes and contains
the entire agreement and final understanding concerning Executive’s relationship
with Ocwen and its Affiliates and the other subject matters addressed herein and
supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matters hereof. Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against any Party. Executive is not
relying on any representation of Ocwen, OMS or any of the Releasees except as
expressly set forth in this Agreement. Ocwen and OMS are not relying on any
representation of Executive except as expressly set forth in this Agreement.
This Agreement constitutes an integrated agreement. The agreements that evidence
the Stock Options and Preferred Stock, as amended hereby, are outside the scope
of the foregoing integration provision. The Indemnification Rights are also
outside the scope of the foregoing integration provision.

(e)                Severability. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

12

 



(f)                 Governing Law. This Agreement shall be deemed to have been
executed and delivered within the State of Florida, and the rights and
obligations of the Parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of Florida without
regard to principles of conflict of laws.

(g)                Arbitration.

                    i.                         Process. Any non-time barred,
legally cognizable dispute, claim or controversy between Executive, on the one
hand, and Ocwen, any of its Affiliates or any other Releasee, on the other hand,
including, but not limited to, any state or federal statutory, regulatory,
constitutional or common law claims, in any way arising out of, related to, or
connected with this Agreement or the subject matter thereof, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions (other than with respect to a claim by
the Company or OMS pursuant to or to enforce Section 1(n)) (the “Arbitrated
Disputes”), shall be resolved, consistent with the Federal Arbitration Act,
through final and binding arbitration in Palm Beach County, Florida, or any
other venue to which the Parties agree, before a sole arbitrator (the
“Arbitrator”) selected and agreed upon by the Parties from the American
Arbitration Association, or its successor (“AAA”), and shall be conducted
consistent with AAA’s then-current Commercial Arbitration Rules and Procedures
(which may be found and reviewed at
https://www.adr.org/aaa/ShowProperty?nodeId=/UCM/ADRSTG_004103) (the “AAA
Rules”) as the exclusive forum for the resolution of such dispute; provided,
however, that (1) provisional injunctive relief may, but need not, be sought by
either Party to this Agreement in a court of law while arbitration proceedings
are pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the Arbitrator, and
(2) this Section 9(g) does not limit the rights of any Party pursuant to Section
8(g). The Arbitrator shall have full and exclusive power and authority to
address and decide any and all issues of or related to arbitrability of this
Agreement. The Arbitrator shall administer and conduct any arbitration in
accordance with Florida law, including the Florida Rules of Civil Procedure, and
the Arbitrator shall apply substantive and procedural Florida law to any dispute
or claim, without reference to rules of conflict of law. Final resolution of any
dispute through arbitration may include any remedy or relief which the
Arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator’s award or decision is based. Any
award or relief granted by the Arbitrator hereunder shall be final and binding
on the Parties hereto and may be enforced by any court of competent
jurisdiction. The Arbitrator shall determine the allocation of associated fees
and costs in accordance with applicable law, and any dispute as to the
reasonableness of costs and expenses shall be determined by the Arbitrator.

13

 



                                                     ii.                       
Confidentiality of Arbitration. Except as may be necessary to enter judgment
upon the award or to the extent required by applicable law, all claims, defenses
and proceedings (including, without limiting the generality of the foregoing,
the existence of the controversy and the fact that there is an arbitration
proceeding) shall be treated in a confidential manner by the Arbitrator, the
Parties and their counsel, and each of their agents, and employees and all
others acting on behalf of or in concert with them. Without limiting the
generality of the foregoing, no one shall divulge to any third party or person
not directly involved in the arbitration the contents of the pleadings, papers,
orders, hearings, trials, or awards in the arbitration, except as may be
necessary to enter judgment upon an award as required by applicable law. Any
court proceedings relating to the arbitration hereunder, including, without
limiting the generality of the foregoing, to prevent or compel arbitration or to
confirm, correct, vacate or otherwise enforce an arbitration award, shall be
filed under seal with the court, to the extent permitted by law.

                                                     iii.                      
Voluntary Nature of Agreement. The Parties acknowledge and agree that they are
hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the Parties against the other in connection
with any matter whatsoever arising out of or in any way connected with this
Agreement. Executive represents and warrants that Executive has been provided
reasonable time and opportunity to consult with legal counsel regarding the
meaning and effect of this arbitration provision and of this Agreement, and that
Executive understands and agrees that, by virtue of this arbitration provision,
Executive is waiving Executive’s right to file or pursue court-based litigation
against Ocwen, any of its Affiliates or any Releasee with respect to any and all
Arbitrated Disputes and, in addition, specifically is waiving Executive’s right
to jury trial, and that Executive does so knowingly and voluntarily with a full
understanding of the consequences of Executive’s agreement. For the avoidance of
doubt, Executive is not waiving any rights to file or pursue court-based
litigation against Ocwen, any of its Affiliates or any Releasee with respect to
any claims, disputes or controversies in any way arising out of, related to, or
connected with his rights as a stockholder of Ocwen.

(h)                Cooperation in Drafting. Each Party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against any Party on the basis of that Party being the drafter of such language.

(i)                  Counterparts. This Agreement may be executed in
counterparts, and each counterpart, when executed, shall have the efficacy of a
signed original. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

(j)                 Advice of Counsel. Each Party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Executive
specifically agrees and acknowledges that he has read and understands this
Agreement, is entering into it freely and voluntarily, and has had ample
opportunity to consult counsel of his own choice (if and to the extent he felt
it appropriate to do so).

14

 



(k)               No Wrongdoing. This Agreement does not constitute an
adjudication or finding on the merits and it is not, and shall not be construed
as, an admission or acknowledgement by any Party of any violation of any policy,
procedure, state or federal law or regulation, or any unlawful or improper act
or conduct, all of which is expressly denied. Moreover, neither this Agreement
nor anything in this Agreement shall be construed to be, or shall be, admissible
in any proceeding as evidence of or an admission by any Party of any violation
of any policy, procedure, state or federal law or regulation, or any unlawful or
improper act or conduct. This Agreement may be introduced, however, in any
proceeding to enforce this Agreement.

(l)                  Supplementary Documents. The Parties agree to cooperate
fully in good faith and to execute any and all supplementary documents and to
take all additional actions that may be necessary or appropriate to give full
force to the basic terms and intent of this Agreement and which are not
inconsistent with its terms.

(m)              Headings; Construction. The section and paragraph headings and
titles contained in this Agreement are inserted for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement. Where the context requires,
the singular shall include the plural, the plural shall include the singular,
and any gender shall include all other genders and the neutral. Where specific
language is used to clarify by example a general statement contained herein,
such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates.

(n)                409A. It is the Parties’ intention that payments and benefits
under this Agreement be exempt from or in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and accordingly, this Agreement will
be interpreted, administered and construed consistent with such intent. Each
payment under this Agreement will be treated as a separate payment of
compensation for purposes of Section 409A. To the extent subject to
Section 409A, all reimbursements and in-kind benefits provided under this
Agreement will be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (1) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement or as otherwise contemplated
by Section 1(j)), (2) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (3) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred and (4) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(o)               Taxes. Ocwen and OMS have the right to deduct from any amount
otherwise payable to Executive (or his personal representative or any other
person entitled to receive such payment) the amount of any taxes that Ocwen or
any of its Affiliates may be required to withhold with respect to such payment.
Except for amounts withheld by Ocwen or OMS, Executive shall be solely
responsible for any taxes due as a result of any payments or benefits provided
for in this Agreement. To the extent any tax withholding is required with
respect to a payment or benefit contemplated by this Agreement and Ocwen or OMS
cannot reduce a cash amount otherwise due to Executive at that same time by the
amount of the required tax withholding, Executive agrees to make arrangements
reasonably acceptable to Ocwen and OMS to provide them, in cash and not later
than the time the tax withholding is due to be remitted to the applicable taxing
authority, with the amounts that they are required to withhold with respect to
such payment or benefit.

[Remainder of Page Intentionally Left Blank]

15

 



I have read the foregoing Retirement Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.



  EXECUTED this 16th day of January 2015.                     “Executive”      
    /s/ William C. Erbey     William C. Erbey         EXECUTED this 16th day of
January 2015.                 “Ocwen”           Ocwen Financial Corporation    
a Florida corporation             /s/ Michael J. Stanton     By: Michael J.
Stanton     Its: Senior Vice President         EXECUTED this 16th day of January
2015.                 “OMS”           Ocwen Mortgage Servicing, Inc.     a
corporation organized under the laws of the United States Virgin Islands        
    /s/ Timothy M. Hayes     By: Timothy M. Hayes     Its: Executive Vice
President

16

 

EXHIBIT A

ACKNOWLEDGMENT AND WAIVER



I, William C. Erbey, hereby acknowledge that I was given 21 days to consider the
foregoing Retirement Agreement and voluntarily chose to sign the Retirement
Agreement prior to the expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the State of Florida that
the foregoing is true and correct.

 



  EXECUTED this 16th day of January 2015.               /s/ William C. Erbey    
William C. Erbey

A-1